Title: Nicholas P. Trist to James Madison, 8 January 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Tufton
                                
                                January 8. 1827
                            
                        
                        My indisposition was of short duration: Dr Dunglison’s prescription dispelling the fever & other
                            unpleasant circumstances with which it was attended, in three or four days. So that on the thursday succeeding, the
                            weather having moderated, I was enabled to go out. The printing, I am sorry to say however, goes on not very rapidly; at
                            least had not done so last week. Mr McKennie told me that he had to thaw his paper, (wh. you
                            know, is always wet to prepare it for the press) by a large fire, before he could go to work upon it. This cause being
                            removed, I hope they are doing better today, although the badness of the weather will not allow me to ascertain the fact.
                            Dr Dunglison, I forgot to mention while on the subject, thought my attack no cause for alarm, but only for increased care
                            of myself. That there may not be a moment’s delay after the completion of the printing, I send down a copy of the report
                            for your signature; which, if returned in time, I will despatch with a copy of the enactments, the moment they are ready.
                            The packet for Genl. Cocke, was despatched by the first mail after it came. On friday, when it arrived, I postponed making
                            the necessary enquiries till the morrow, and left it in my office. Then, being prevented from doing so myself, I got
                            Benjamin Randolph to call on Mr Garrett for the purpose of ascertaining where Genl. C. then was. He learnt that he was in
                            Richmond, (then a mistake, but the fact now as I have since heard)
                            and altered the direction to that place.
                        Permit me now, to give you my impressions on a subject on which you will shortly be called upon to act,
                            without the same opportunities that I have myself had to understand the merits of the case; and in which you are in danger
                            of committing what, to my understanding of the matter, would be a most flagrant & cruel
                            piece of injustice.
                        The situation of Mrs Gray & her family, under the late proceedings of the Board, have excited very
                            strong sympathies among the faculty & elsewhere. While her husband is a most barefaced rogue, (since I last saw
                            you, several cases of downright swindling have come to my knowledge--among others, one
                            practised on Mr Bonnycastle, which I had from his own lips) she, it seems, is a most meritorious woman, and has conducted
                            her hotel in the most exemplary manner: working like a slave, while her husband was riding about the country taking his
                            pleasure. These circumstances have produced very great exertions for his restoration, on her account. She has paid a visit
                            to Genl. C.; and, from what I learn, I suspect there has been something in the nature of a promise in her favor. At the
                            same time, I am told that the name of Chapman was mentioned, but that the Genl. would not hear
                            of it for moment. Now, there is an inveterate animosity on the part of the Genl. towards Mr. C. (I mean, towards him as a hotel keeper; I have no cause for believing the dislike personal). This I have long been
                            conscious of; and conscious of its injustice, have taken the few opportunities that have offered to allay it: but without
                            the least effect. That he may not be unjustly dealt with, I will therefore express to you my own opinion of Mr. C.; an
                            opinion in which I am satisfied every one concurs, who has ever formed one, with the exception of Genl. C.—It is then,
                            that Mr. C’s sole crime consists in being a man of very little understanding. To this can be
                            easily referred the only fault I ever heard him charged with, or ever could hear of his committing--extravagance in his
                            living, and two or three of the peccadilloes which are its consequences. He came to the University, and found regulations
                            subsisting there which would have led men of far better understanding, & just as little deliberate purpose of
                            doing ill, into precisely the same course. It was his interest to obtain as many boarders as possible: he therefore
                            courted the students by sumptuous fare, and every indulgence not prohibited by the laws (for I
                            never heard of his violating these). Did the laws prohibit giving turkeys & pies for dinner? Were not, on the
                            contrary, Competition and good fare the very end & aim of the system of hotels? Did the laws require that the
                            board should be exacted in advance, or that money should not be lent? The laws said nothing here. But the parents did. I
                            recollect his shewing me a letter from one of the Preston family, upwards of a year ago, thanking him in very warm terms,
                            for an act of the kind towards his son. The circumstance of his being so communicative to me, I
                            must explain by telling you that it is his nature to be so—that he always took every opportunity to converse with me
                            about the university, in which he had ever professed great interest, and that, seeing that it might give me some useful
                            knowledge of the practices thereat, (as it did) I encouraged rather than repressed this disposition.
                        One or two facts—The morning after the adjournment of the Visitors, I called on the two Labranches, who were
                            going to spend the vacation in Washington. They are boarders of Chapman. "Well we are told that Chapman loses his place.
                            Poor fellow! There is not one of them, with the exception of Minor, who deserves it so little. Would a petition from his
                            boarders do him any good, think you? They could, every one of them, certify that he has never engaged in any of the ill
                            practises here—that he has never either drunk or played with them. On the contrary, he has always been doing his utmost
                            to repress them, we have seen many instances of this. He was so zealous on the subject that he has very often been sent
                            about his business. Of all this, we most solemnly assure you. He has a wife that is no less meritorious than Mrs Gray—always at her work. As to himself, he is perhaps the only one of them who is constantly at his post. While the others go
                            off to the springs, to the races, to Richmond &c—he is always there, devoted to his
                            business." All this accorded perfectly with my previous impressions. I will observe moreover that he is himself a man of
                                uncommon abstemiousness in both eating & drinking. A few days after, I rode into
                            Charlottesville. A gentleman walked up to me. "So, Gray & Chapman go, it seems! The sympathies here, are very much
                            with Chapman. After Minor, he is thought the least deserving expulsion &c &c." You will find pretty much
                            the same sentiments, I am persuaded, among the faculty. One of them, I know, had taken up the
                            same impression that I had, respecting Genl. C.’s prejudice against Chapman. To conclude, I
                            will disclose my thorough conviction that, after Minor, he would make the best hotel keeper
                            there—Under the existing regulations, he would very likely give more satisfaction than M. himself; of whose fare both
                            students & professors have already been very decided in their complaints. All the others, (except perhaps
                            Richeson) would be themselves utterly worthless for the situation--their toleration, they owe to their wives. Chapman
                            stands on his own ground--he does not require the good qualities of his wife to redeem him. He is moreover, the most
                            utterly without resources perhaps, of all. Lest you should suspect that I am writing under the influence of excited
                            commiseration, I think it proper to say that I do not recollect to have even seen Mr Chapman,
                            or to have had a word spoken to me in his favor, except in conversation with indifferent persons, since his expulsion took
                            place. I believe that a little firmness on your part could effect his restoration. That if you were to press him for
                            specific charges, the Genl. would find himself in a dilemma that he would not know well how to get out of. The only one he
                            could bring, is extravagance; which is both the most venial, & the least liable to be repeated under the last
                            enactments.
                        That I have touched this subject, will not be mentioned by me to any one.
                        The visit which Virginia & myself are so anxious to make, must, I fear, be postponed to some more
                            propitious time. The spring courts will be on me before I shall have time to turn round. I have not been able to open a
                            Law book for two months. And still, I must commence then, that practice of which I entertain, such horror; and for which,
                            my constitution, my tastes, my habits mental & physical, my everything, render me so ill qualified. The study of
                            the Law, as the most important of all the branches of human knowledge, as a noble science which leaves more room for
                            thought, for head work, and improvement, than any I have ever touched, I am passionately fond of. Were I to come tomorrow
                            into the possession of a million—the assiduous & uninterrupted cultivation of it, would be one of the greatest
                            pleasures that wealth could enable me to enjoy. But, the noisy, confused, perplexed & perplexing wrangling the
                            profuse outpouring of unmeaning, illogical verbiage which experience teaches me to expect so much of in my practice in the
                            country courts, fill me with far other feelings.
                        Your kind letter of the 3d. came duly to hand. We continue to receive frequent good tidings from Boston.
                            Accept once more, for Mrs Madison & yourself, the assurance of my most grateful & affectionate regard; and
                            excuse a scrawl written with a very confused and swimming head
                        
                            
                                Nichs. Phl. Trist
                            
                        
                    